XFONE, Inc. Monitoring Report | November Author: Ziv Frankel, Analyst ziv@midroog.co.il Contacts: Sigal Issaschar, Senior Team Leader i.sigal@midroog.co.il Avital Bar-Dayan - Senior VP, Head of Corporate and Financial Institutions bardayan@midroog.co.il XFONE, Inc. Bond (Series A) Baa1 Watchlist with Negative Implications Midroog has announced that the rating of the series A bond issued by Xfone, Inc.("Xfone" or the "Company") is being placed on Watchlist with negative implications.The rating is being placed on Watchlist following the Company's announcement today (November 30, 2009) that only NIS 10 million of the quarterly bond payment of approximately NIS 17.4 million (principal and interest) will be paid on the upcoming bond maturity date (December 1, 2009). According to the Company's announcement, it will pay the balance of the amount no later than December 14, 2009.The reason for the delay in payment, according to the Company's announcement, is the need to reorganize resources due to non-receipt of the advance on the sale of the Company's holdings in Xfone 018 Ltd. of about NIS 11.4 million. In October 2009, Midroog downgraded the bond rating from A3 to Baa1 and maintained the negative outlook. Midroog will evaluate the Company's rating with respect to its ability to repay the full upcoming quarterly payment within 14 days of the next bond maturity date.The Company's rating will also be examined in view of an evaluation of the Company's liquidity. Bond series rated by Midroog: Series Stock No. Issue Date Fixed interest Linkage Balance in Books as of 30/6/2009 (NIS 000's)* Bond Repayment Years A 1112721 December 2007 8.00% Index 95,216 2008-2015 *The balance in the books of $25,337,000 as of that date was translated according to the exchange rate of June 30, 2009 of NIS 3.758 $1. About the Company Xfone has three main subsidiaries: Xfone 018 (69% owned) operates in Israel in the local and long-distance telephony fields (including prepaid calling cards) and the Internet; Swiftnet operates in the UK (together with fellow subsidiaries) as a provider of telephony services (including prepaid calling cards) and Internet services; and NTS operates in the US (including through subsidiaries and jointly with its fellow subsidiary in Mississippi and Louisiana - Xfone USA) in the wholesale of call minutes, ISP and telephony services to the business and private sectors and also in the Fiber-to-the-Premise (FTTP) sector in which the company creates continuous fiber optic infrastructure between various content providers (telephony, Internet and video) and the user, a sector in which the company is operating on a joint project with the U.S. government for fiber-networking entire urban areas. The Company's headquarters are located in Lubbock, Texas. The Company's ordinary shares are traded on the NYSE Amex exchange in the U.S. as well as on the Tel-Aviv Stock Exchange (TASE) (in a "dual listing").
